          Case 19-03671 Document 1-2 Filed in TXSB on 11/12/19 Page 1 of 3




                                       Cause No. 2019-36968

KAPITUS SERVICING INC. F!K/A                        §                 IN THE DISTRICT COURT OF
COLONIAL FUNDING NETWORK, INC.                      §
AS SERVICING PROVIDER FOR                           §
YELLOW STONE CAPITAL AND TRUST                      §
CAPITAL FUNDING,                                    §
                                                    §
          Plaintiff,                                §
                                                    §
V.                                                   §                    HARRIS COUNTY, TEXAS
                                                     §
SAMMY 'S GRILL, LLC D/B/ A STADIA                    §
BAR AND GRILL, STADIA BAR & GRILL                    §
LICENSING CO , LLC D/B/A STADIA                      §
SPORTS GRILL, SAMMY'S GRILL LLC 2                    §
D/B/A SAMMY'S SPORTS GRILL 2,                        §
SAMMY'S GRILL LLC 3 D/B/A SAMMY'S                    §
SPORTS GRILL 3, SAMMY GRILL LLC 4                    §
D/B/ A SAMMY SPORTS GRILL 4,                         §
SAMMY' S GRILL LLC 5 D/B/ A SAMMY                    §
SPORTS GRILL 5 AND SAMUEL VE LA                      §
(a/k/a SAMMY VELA),                                  §
                                                     §
          Defendants.                                §                    133RD JUDICIAL DISTRICT



                        DECLARATION OF CHRISTOPHER I.S. RIVERS


     1.   "My name is Christopher I.S. Rivers. I am over 21 years of age, am of sound mind, and
          have no disabilities that would prevent me from giving this declaration. A ll of the matters
          contained in this declaration are true and correct and are based on my own personal
          knowledge and/or my review of records of Stadia Bar & Grill Licensing Company, LLC
          d/b/a Stadia Sports Grill ("Stadia").

     2.   Stadia is a Texas limited liability company. I am presently the sole member of Stadia and
          have held that position since May 2013. I have personal knowledge regarding the corporate
          status and activities of Stadia.

     3.   Prior to on or about May 23, 2013 , Samuel "Sammy" Vela ("Vela") also held a membership
          interest in Stadia. However, pursuant to a confidential agreement, dated effective May 23 ,
          2013, Vela and I agreed that the Stadia entity, along with all assets owned or controlled by
          Stadia, would be transferred to me and that all membership interests in Stadia owned or
          held by Vela would be assigned to me.
      Case 19-03671 Document 1-2 Filed in TXSB on 11/12/19 Page 2 of 3




4.   Since on or about May 23, 2013, I have been the sole member (and sole managing member)
     of Stadia. Since at least June 2017, Stadia has maintained a single corporate office, located
     at 2910 Commercial Center Boulevard 203-204, Katy, Texas 77494. Prior to that, from at
     least April 2014, Stadia utilized 20900 Katy Freeway, Apt. Nl , Katy, Texas 77449 as its
     corporate office.

5.   Since at least May 23, 2013, Stadia does not do business in New Yorlc, nor has it ever done
     business in New York. Since at least May 23, 2013, it does not maintain any office in New
     York, nor has it maintained any office in New York. Since at least May 23, 2013, Stadia
     is not licensed to do business in New York, and has never been licensed to do business in
     New York. Since at least May 23, 2013, Stadia has not and has never appointed an agent
     for service of process in New York, and it has never had a place of business or office in
     New York. Since at least May 23, 2013, Stadia is not and has never been registered to do
     business in New York. Since at least May 23, 20 I 3, Stadia does not and has never
     maintained any office or postal address in New York. Since at least May 23, 2013, Stadia
     does not maintain a telephone number in New York and has never maintained a telephone
     number in New York. Since at least May 23, 2013, Stadia does not have and has never had
     any employee who lived in New York. Since at least May 23, 2013, Stadia does not
     regularly recruit New York residents for employment.

6.   Since at least May 23, 2013, Stadia does not own any real property in Texas and has no
     bank accounts in New York. Since at least May 23, 2013, Stadia has never owned real
     property in New York and has never had a bank account in New York. Since at least May
     23, 2013, Stadia does not own any assets in New York and has never owned any assets in
     New York. Since at least May 23, 2013, Stadia does not own, lease, rent, or control any
     real or personal property in New York, and has never owned, leased, rented, or controlled
     any real or personal property in New York. Since at least May 23, 2013, Stadia has does
     not regularly purchase any tangible items or other personal property in or from New York,
     and has never regularly purchased any tangible items or other personal property in or from
     New York.

7.   I have reviewed some of the pleadings and documents from a lawsuit filed in ew York
     against Stadia. The case is styled Colonial Funding Network, Inc. , as servicing provider
     for Yellow Stone Capital and Trust Capital Funding v. Sammys Grill, LLC dlbla Stadia
     Bar and Grill, et al.; Index No. 653963/2018; In the Supreme Court of the State of New
     York, County of New York (the " ew York lawsuit").

8.   Stadia did not receive notice of the New York Lawsuit until the above-captioned lawsuit
     was fi led and Stadia was served on June 3, 2019. Stadia was not served with summons, a
     copy of the complaint, or any notice of the motion for or entry of the default judgment in
     the New York Lawsuit.

9.   More specifically, Martha Hess is not, and was not in August 2018, a "manager" of Stadia.
     She is not, and has never been since May 2013, an employee or representative of Stadia.
     She was not an employee or representative of Stadia when she purportedly accepted service
     on its behalf in August 2018. She is not, and has never been since May 2013, authorized


                                               2
      Case 19-03671 Document 1-2 Filed in TXSB on 11/12/19 Page 3 of 3




      by Stadia to accept service on behalf of Stadia. She was not an authorized by Stadia to
      accept service on its behalf when she purportedly accepted service on its behalf in August
      2018.

10.   Also, 22762 Westheimer Parkway, Katy, Texas 77450 (the "Westheimer Address") is not
      an address associated with Stadia and has not ever been an address associated with Stadia
      since May 2013. Since at least May 2013, Stadia has not conducted any business at the
      Westheimer Address or utilized the Westheimer Address in conducting its corporate
      affairs.

11.   I have also reviewed the contract that is attached as Exhibit A to the complaint in the New
      York Lawsuit. The contract was apparently executed by Vela, on behalf of Stadia, in
      August 2016. Vela did not have authority from Stadia to execute that contract in August
      2016. From May 23, 2014 to present, Vela has not been and is not currently a manager,
      member, employee, contractor, or representative of Stadia. Stadia was not aware that Vela
      had executed any such contract purportedly on behalf of Stadia until it was served with the
      above-captioned lawsuit and conducted further investigation into the New York Lawsuit.

12.   Additionally, Vela was not authorized by Stadia to act on Stadia' s behalf with respect to
      the New York Lawsuit. From May 23, 2014 to present, Vela has not been and is not
      currently a manager, member, employee, contractor, or representative of Stadia. Any
      action taken by Vela purportedly on behalf of Stadia in the New York Lawsuit was without
      authorization from Stadia.

13.   My birth date is December 26, 1954. My address is 4 Blalock Circle, Houston, Texas
      77024. I declare under penalty of perjury that the forego ing is true and correct."




      Executed in Harris County, State of Texas, on the 1st day of July, 2019.




                                           Christopher I.S. Rivers
                                           Managing Member,    --=---
                                           Stadia Bar & Grill Licensing Co. , LLC




                                              3
